A NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circult
2010-3020
HAROLD HALL,
Petitioner,
V.
OFFlCE OF PERSONNEi_ lVlANAGElVlENT,
Respondent.
Petition for review of the |V|erit Systems Protection Board in
ATO831090280-1-1 _
ON lVlOT|ON
Before lVl|CHEL, Chief Judge, SCHALL and L|NN, Circult Judges.
PER CURlAl\/l.
0 R D E R
The Office of Personnel l\./lanagement (OP|Vl) moves to waive the requirements
of Fed. Cir. R. 27(f) and to dismiss l-iarold Hall’s petition from the lVlerit Systems
Protection Board decision in AT083‘lO90280-l-‘l for lack of jurisdiction Hall moves for
leave to proceed in forma pauperis and to stay proceedings.
Hall filed an appeal challenging OPl\/l`s reconsideration decision that found Hall
ineligible for survivor annuity benefits based on the federal service of his spouse Hall
married his spouse after she retired The Board determined that because Ha||’s spouse
had not filed a written election for a survivor annuity within two years of their marriage,
Hall was not entitled to benefits on that ground However, the Board remanded the
case to OPlV| to determine whether Hall might be entitled to benefits if he and his
spouse were married pursuant to common law at the time of his spouse’s retirement.

_OPM argues that the court lacks jurisdiction over Hall’s appeal because the
Board remanded Hal|’s case to OPM for further adjudication and thus any appeal is
premature. § 28 U.S.C. § 1295(a)(9) (this court has jurisdiction over a petition for
review of a "fina| order or final decision of the Merit Systems Protection Board").
Because Hall seeks review of the Board's remand order, which is not a final order or
decision, the petition for review is premature. See Weed v. Socia|___Sec. Admin., 571
F.3d 1359, 1362 (Fed. Cir. 2009) ("a remand . . . [is] not a final order or final decision
for purposes of § 1295(a)(9)"). Thus, we grant the motion to dismiss. if the Board
issues an adverse final decision in this case at a later date, Hall may thereafter seek
review of that decision, if appropriate.
Accordingly,
lT |S ORDERED THAT:
(1) OPM’s motions are granted The appeal is dismissed
(2) Each side shall bear its own costs
(3) Hall's motions are denied as moot.
FOR THE COURT
DEC 1 6  ilgs[__Jan Horbaly wm jj
Date Jan Horbaly
Clerk
cc: Haro|d Hall
MichaelGoodman,Esq. ` F'ILE
U-S. couRr or AP
ma FEnERAL cifEf:fiirF0R
s20
|SSUED AS A MANDATE:  1 6  mic 16 2009
n"WW  JAN HORBALY
CLERK
2010-3020 2